                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


WAYNE DALE KELLBERG,                              CV 18-176-M-DLC-JCL

                      Plaintiff,                    JUDGMENT

  vs.

FBI SUPERVISOR RICKY
SHELBOURNE,

                      Defendant.

        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
 the Plaintiff and against the Defendant. This action is dismissed with prejudice.

        Dated this 29th day of November, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ N. Stephens
                                   N. Stephens, Deputy Clerk
